Q.1a-Ccr-5¢

U lel ay Cones s . Ron ; Croan Lamoet Singleton)
4510 8-014

 

Jhis Lettie Ts Riguaeds Jo DheC Section yorJor the Fiest Step het %

F_ The Foie Sontenet (hes, I Feel Like M4 Sontonce Uses CRrgnegus\w ano ach
pect tata CONUL! igs 1s DF Gc ussowlt Tener 9.908. Oo well oe Dens cheaget
Dut us 40 _fuson Uhenoyes thoy fo wo} Gualba os a perdoute

CRITALS pr vo lgned ln hie “int “he D Qbank aude ines.

as Galkine For Mu Case 0 he Routour cl in lioumed to gpetion You
1D\.\ dod oa Poss and bore Uoe to rile! the Pond ic Paper

youl rw m4 pobalt.

|

 

 

i t ,
( wt LOA Site | 0 SOY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 
